DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 09/29/2022. This action is made Final.
B.	Claims 21-40 remain pending.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tichenor, James et al. (US Pat. 11,227,445 B1), herein referred to as “Tichenor”.
 

As for claim 21 and 39-40, Tichenor teaches. A non-transitory computer readable medium and corresponding method of claim 39 and system of 40 containing instructions that when executed by at least one processor cause the at least one processor to perform operations for enabling gesture interaction with invisible virtual objects, the operations comprising (col. 9, lines 10-27 computing environment):

receiving image data captured by at least one image sensor of a wearable extended reality appliance (col. 10, line 26; Head Mounted Display, herein HMD), the image data including representations of a plurality of physical objects in a field of view associated with the at least one image sensor of the wearable extended reality appliance (fig. 10, users field of view of a virtual room within a physical space comprising virtual objects with physical objects);

displaying a plurality of virtual objects in a portion of the field of view, wherein the portion of the field of view is associated with a display system of the wearable extended reality appliance (col. 4, lines 2-24: “Augments and other objects (real or virtual) can also interact with each other, where these interactions can be mediated by the shell and are controlled by rules in the augments evaluated based on contextual information from the shell”) col. 5, lines 3-25 Synthetic surfaces which can be generated without physical room, real-world objects object, etc.. and Semantic Surfaces can be recognized as real or virtual objects and are world locked, such that a real-world physical room, object, etc… is needed and tracked to render content);

receiving a selection of a specific physical object from the plurality of physical objects;

receiving a selection of a specific virtual object from the plurality of virtual objects for association with the specific physical object (col.5, lines 26-57 plurality of physical Semantic surfaces that can be selected and interacted with);

based on the selection of the specific physical object and the selection of the specific virtual object (FIG. 15 is a conceptual diagram continuing illustrating the example 1000 of augments in the artificial reality space where the augment 1302 is moved to a horizontal surface and, in response to corresponding placement context factors, selects a different display mode. The user had previously placed augment 1302 on the surface on wall 1004 (FIG. 14). The user can further move the augment, e.g., by indicating a new surface with the user's gaze, by performing a gesture (e.g., “dragging” the augment to a new location), with a voice command, etc. In example 1000, the user has selected to move the augment 1302 to the surface 1108);

docking the specific virtual object with the specific physical object (col. 6, adding augments to physical semantic surfaces selected by the user (col.5, line 61);

after the specific virtual object is docked with the specific physical object (time dependency based upon user interaction with the virtual environment wherein the user is able to input action before and after “docking” of virtual object to case display of said object as disclosed throughout, wherein one example col. 24, lines 7-27),
when the specific physical object and the specific virtual object are outside the portion of the field of view associated with the display system of the wearable extended reality appliance such that the specific virtual object is invisible to a user of the wearable extended reality appliance, receiving a gesture input indicating that a hand is interacting with the specific physical object inside the field of view and outside the portion of the field of view (In FIG. 18, the combined augments 1702 have been selected, causing visual affordances to show on content items that can be selected to spawn other augments, illustrated here as the content items being drawn with dashed lines, but can be other affordances such as changes in color, hue, shading, adding an animation, adding an icon, etc. The user's hand 1202 grasps spawnable content item 1402 and pulls it out of the augments 1702. This causes the augment 1302 (which as described above is the right half of the augments 1702) to request a new augment, supplying a default manifest for person augments with a specified person identifier that was associated with content item 1402);

  and in response to the gesture input, causing an output associated with the specific while the specific virtual object is not being displayed by the wearable extended reality appliance (Example 1: col. 21, lines 31-63 augments can be invisible/not in view until a user performs a gesture. Example 2: col. 24, lines 7-27 system tracks objects/augments that were placed within the virtual environment such that there location within the environment is locked and only objects within the field of view of the user is rendered, wherein (col.10, line 37-38 360 degree of freedom (herein DOF) allows for users to move the field of view below and above specific degrees since they have 3 to 6 degree of freedom movement with the HMD, such that that augments that are locked to spaces are rendered when user moves view degree to that location as described throughout disclosure).

As for claim 22, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein a horizontal range of the field of view (col. 26, lines 12-23 horizontal surface to show augments when the users utilizes 3/6 DOF of the HMD) associated with the at least one image sensor of the wearable extended reality appliance is more than 120 degrees and a horizontal range of the portion of the field of view associated with the display system of the wearable extended reality appliance is less than 120 degrees (col.10, line 37-38 360 degree of freedom allows for users to move the field of view below and above specific degrees since they have 3 to 6 degree of freedom movement with the HMD, such that that augments that are locked to spaces are rendered when user moves view degree to that location as described throughout disclosure).

As for claim 23, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein a vertical range of the field of view (col. 26, lines 12-23 vertical surface to show augments when the users utilizes 3/6 DOF of the HMD) associated with the at least one image sensor of the wearable extended reality appliance is more than 120 degrees and a vertical range of the portion of the field of view associated with the display system of the wearable extended reality appliance is less than 120 degrees (col.10, line 37-38 360 degree of freedom allows for users to move the field of view below and above specific degrees since they have 3 to 6 degree of freedom movement with the HMD, such that that augments that are locked to spaces are rendered when user moves view degree to that location as described throughout disclosure).

As for claim 24, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the selection of the specific physical object and the selection of the specific virtual object are both determined from analysis of the image data captured by the at least one image sensor of the wearable extended reality appliance (col. 6, lines 7-32 the user views the virtual environment and interacts with it through manual mode to place augments to virtual slots at physical locations).

As for claim 25, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the selection of the specific physical object and the selection of the specific virtual object are both determined from detecting a single predefined gesture (col. 5, lines 42-57 various modes of interaction to place augments to physical semantic surfaces).

As for claim 26, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the gesture input is determined from analysis of the image data captured by the at least one image sensor of the wearable extended reality appliance (col. 11, lines 10-17 gesture input sensed by HMD).

As for claim 27, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the gesture input is determined from analysis of additional sensor data acquired by an additional sensor associated with an input device connectable to the wearable extended reality appliance (col. 11, lines 10-17 button input).

As for claim 28, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the specific virtual object is a presentation control, and the output includes a change in a presentation parameter associated with the presentation control (one example of playback is col. 13, line 13).

As for claim 29, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the specific virtual object is an icon of an application, and the output includes virtual content associated with the application inside the portion of the field of view associated with the display system of the wearable extended reality appliance (col. 30, line 23 icon).

As for claim 30, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the specific physical object includes a portion of a touch pad (col. 9, line 24 touch pad).

As for claim 31, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the specific physical object includes a non-control surface (col.9 ,lines 16-28 hardware variations related to controller as discussed above).

As for claim 32, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the operations further include recommending default positions for the plurality of virtual objects based on associated functionalities (col. 6, lines 1-6 automatic and dynamic layout is rules driven for default positioning of augmented attached to surface).

As for claim 33, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the wearable extended reality appliance is configured to pair with a plurality of differing keyboards, and wherein the operations further include causing a display of the specific virtual object to vary based on a selected paired keyboard (col.9 ,lines 16-28 hardware variations related to controller as discussed above).

As for claim 34, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the specific physical object is a keyboard and at least some of the plurality of virtual objects are associated with at least one rule defining virtual object behavior when the wearable extended reality appliance moves away from a docked keyboard (col. 6, lines 1-6 automatic and dynamic layout is rules driven for default positioning of augmented attached to surface).

As for claim 35, Tichenor teaches. The non-transitory computer readable medium of claim 34, wherein the at least one rule is based on at least one of: a type of keyboard, time of day, or other virtual objects docked to the keyboard (col. 5, lines 25-41 and col. 6, lines 7-32 a keyboard within the real world can have a shape/volume specified for it so that user can attached augments therein to it).

As for claim 36, Tichenor teaches.  The non-transitory computer readable medium of claim 21, wherein the operations further include virtually displaying the specific virtual object in proximity to the specific physical object, upon identifying entrance of the specific physical object in the portion of the field of view associated with the display system of the wearable extended reality appliance (fig. 12-14 show transition of physical real world object user gesturing and placing augment as it enters field of view of user of HMD to place onto a surface of physical wall).

As for claim 37, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the plurality of virtual objects includes a first virtual object that runs on a first operating system and a second virtual object that runs on a second operating system (col. 3, line 47 social media integration).

As for claim 38, Tichenor teaches. The non-transitory computer readable medium of claim 21, wherein the operations further comprising:

determining whether the hand that is interacting with the specific virtual object is a hand of the user of the wearable extended reality appliance (fig. 12-14 hand interaction depicted);

in response to the hand that is interacting with the specific virtual object being a hand of the user of the wearable extended reality appliance and the gesture input, causing the output associated with the specific virtual object (fig. 12-14 depiction of augment selection and placement onto physical wall); and

in response to the hand that is interacting with the specific virtual object not being a hand of the user of the wearable extended reality appliance, forgoing causing the output associated with the specific virtual object (col. 11, lines 5-16 only the hands of the user wearing the HMD will be analyzed). 

(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:
A1.	Applicant specifically argues about new scope of the claims based upon newly added limitations.
R1.	Examiner notes the new analysis of the claims above to address these concerns.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        October 21, 2022